Case 6:20-cv-00521-GKS-JBT Document 30 Filed 04/22/21 Page 1 of 2 PagelD 1670

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

ORLANDO DIVISION

ANDREW DANIEL NOVAK,

Plaintiff,
Vv. Case No: 6:20-cv-521-GKS-JBT
COMMISSIONER OF SOCIAL
SECURITY,

Defendant.

ORDER

THIS CAUSE comes before the Court for consideration upon Plaintiff Andrew
Daniel Novak’s (Plaintiff Novak) appeal! from a final decision? of the Commissioner
of the Social Security Administration (the Commissioner) denying his application for
Disability Insurance Benefits (DIB) after proceedings before an Administrative Law
Judge (““ALJ”).> Plaintiff Novak filed a Memorandum in Support of Plaintiff's Position
(Doc. 27). The United States Attorney filed a Memorandum in Support of The

Commissioner’s Decision. (Doc. 28).

 

' Complaint filed March 23, 2020.
2 Decision, April 2, 2019.

3 The Commissioner filed a certified copy of the record before the Social Security Administration.
(See Doc. 21.)
Case 6:20-cv-00521-GKS-JBT Document 30 Filed 04/22/21 Page 2 of 2 PagelD 1671

On March 17, 2021, the United States Magistrate Judge issued a Report and
Recommendation (the Report and Recommendation) recommending that the ALJ’s
decision be affirmed (Doc. 29). Plaintiff has not filed any objections to the Report and
Recommendation.

The ALJ’s findings are supported by substantial evidence, and the ALJ applied
the proper legal analysis to Plaintiff's disability claims. After de novo review of the
unobjected to Report and Recommendation (Doc. 29), it is hereby ORDERED and
ADJUDGED as follows:

1. United States Magistrate Judge Joel B. Toomey’s Report and
Recommendation (Doc. 29) is APPROVED and ADOPTED and is made part of this
Order for all purposes, including appellate review.

2. The Commissioner’s final decision in this case is AFFIRMED under sentence
four of 42 U.S.C. § 405(g). The Clerk of the Court is directed to ENTER JUDGMENT
accordingly and CLOSE the case.

DONE AND ORDERED at Orlando, Florida, this _ 7 2x __ day of April, 2021.

|_—_¢<

G. KENDALL SHARP y
SENIOR UNITED STATES DISTRICT JUDGE

Copies to:
Counsel of Record

Unrepresented Parties
